Citation Nr: 1700258	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  06-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for chronic lumbar strain, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling. 

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to August 1990 and from February 1991 to July 1995.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from December 2005 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Veteran's claims are now in the jurisdiction of the RO in Roanoke, Virginia.

The claim of entitlement to an increased rating for chronic lumbar strain was most recently remanded by the Board in May 2014. The prior procedural history of this claim is detailed in that remand.

In substantive appeal documents dated in July 2006 and June 2014, the Veteran requested a Board Videoconference hearing. However, in September 2008 and June 2015, the Veteran submitted statements saying that he wished to cancel his Board Videoconference hearing. Accordingly, the Board considers his requests for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's chronic lumbar strain is manifested by painful limitation of motion and guarding. 

2. The Veteran's right lower extremity peripheral neuropathy has resulted in a disability comparable to moderate incomplete paralysis of the sciatic nerve of the right lower extremity. 

3. The Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a higher initial rating in excess of 20 percent for chronic lumbar strain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5243 (2016). 

2. The criteria for a disability rating of 20 percent for right lower extremity peripheral neuropathy, but no higher, have been met or approximated for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520

3. The criteria for an initial compensable rating for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In this regard, the Veteran was issued appropriate notice. As to the duty to assist, the Board finds that all relevant, identified records have been obtained and that VA has provided an adequate VA examination with rationale. The Board finds compliance with the Board's prior development directives as to the issue of entitlement to a higher initial rating for a chronic lumbar strain.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Increased Rating Chronic Lumbar Strain

During the appellate period, the Veteran's service-connected chronic lumbar strain has been rated as 20 percent disabling under DC 5237, effective June 18, 2004. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court of Appeals for Veterans Claims (the Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

The current rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003). 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IVDS. 

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

In order to warrant a disability rating in excess of 20 percent, the Veteran's chronic lumbar strain must be manifested by forward flexion of 30 degrees or less, ankylosis, or IVDS. 

The Veteran's VA treatment records show that he has been on pain medication for low back pain and has been treated for low back pain. 

The Veteran had a VA medical examination in April 2005. He reported flare-ups twice a week. He had limited range of motion, with forward flexion to 60 degrees. With repeated motion, the Veteran's pain on forward flexion started at 55 degrees. The examiner noted that the Veteran's range of motion would be decreased by 30 percent due to pain. There was no IVDS or ankylosis.

The Veteran had a VA contract examination in September 2008. The Veteran had limited range of motion. His forward flexion was to 90 degrees with no objective evidence of pain during the range of motion. There was no additional limitation in range of motion after repetitive motion. There was no IVDS or ankylosis.

The Veteran had an additional VA medical examination in October 2013. The Veteran was diagnosed with degenerative joint disease at T11 - L5. The Veteran reported severe flare-ups one to two times per week lasting 30-45 minutes. The Veteran had limited range of motion. The Veteran's forward flexion was limited to 60 degrees with objective evidence of pain at the end of the range of motion. There was no additional limitation of motion after repetitive use. There was no IVDS or ankylosis. There was guarding and/or muscle spasm present but it did not result in an abnormal gait or spinal contour. 

The Veteran had a VA addendum medical opinion in March 2015. The examiner opined that pain, weakness, fatigability, or incoordination does not significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over time. 

The Veteran submitted an August 2015 private treatment record from Maryview Medical Center, where the Veteran was treated for chronic lumbar strain. The doctor provided range of motion measurements. However, they are not in a form that makes them usable for application to the relevant diagnostic codes. The Veteran reported being limited to fifteen to twenty minutes working in a kneeling position before needing a break. 

The Veteran also submitted a December 2015 private treatment record from Dr. T.J. Dr. T.J. said that the Veteran could not sit for more than 30 minutes and then could not sit again for 45 minutes. Dr. T.J. said that it was recommended for the Veteran not to stand or walk continuously in a work setting. 

In his March 2015 statement, the Veteran stated that the VA examiner for his spinal examination "purposely put down false information." The Board regrets the impression of the Veteran that the VA examiner's opinion was purposely false. However, the Board is entitled to assume the competence of a VA examiner. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). In this case, the Board finds that the VA examiner based her opinion on the evidence of record, including medical evidence and statements submitted by the Veteran and provided the information necessary to adjudicate the claim. Thus, the Board finds the Veteran's VA examinations to be adequate. 

The neurological disability found during these examinations is the right lower peripheral neuropathy and the appropriate rating for this disability is further considered below.

Because there is no evidence of forward flexion to 30 degrees or less, ankylosis, or IVDS shown, an increased disability rating is not warranted. As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Right Lower Extremity Peripheral Neuropathy

The Veteran contends that his right lower extremity peripheral neuropathy warrants a higher disability rating than the 10 percent rating currently assigned. Based on the medical evidence of record, the Board has determined that the preponderance of the evidence supports a 20 percent disability rating, but no higher.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

The Veteran's right lower extremity peripheral neuropathy is rated at 10 percent according to DC 8520, which contemplates paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, DC 8520.

DC 8520 provides ratings based on paralysis of the sciatic nerve. The minimum 10 percent rating is warranted for incomplete mild paralysis. A 20 percent rating is warranted for moderate incomplete paralysis. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just. 38 C.F.R. § 4.6. The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA medical examination in April 2005. He had a positive straight leg test with pain and discomfort. 

The Veteran had a VA contract medical examination in September 2008. There was no evidence of peripheral neuropathy.

The Veteran had a VA medical examination in October 2013. He was diagnosed with mild right lower extremity peripheral neuropathy. The Veteran had normal muscle strength with no atrophy. He had decreased sensory testing results for his right lower extremity. He had a positive straight leg test. He reported constant, severe pain. He had mild paresthesias and/or dysesthesias, mild numbness, and mild right radiculopathy. Testing showed right incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the anterior crural (femoral nerve).

The Veteran submitted an August 2015 private treatment record from Maryview Medical Center. The Veteran was treated for low back pain with lumbar radiculopathy. The Veteran reported being limited to working fifteen to twenty minutes working in a kneeling position before needing a break. 

The Veteran also submitted a December 2015 private treatment record from Dr. T.J. Dr. T.J. opined that the Veteran had moderate right lower extremity peripheral neuropathy. The Veteran had 4/5 strength in his bilateral lower extremities. The Veteran had a positive straight leg raise on the right side. There was right lower lumbar and sacroiliac tenderness.

Affording the Veteran the benefit of the doubt, the Veteran's right lower extremity peripheral neuropathy is moderate. The Veteran has submitted a December 2015 private treatment record from Dr. T.J., where Dr. T.J. opined that the Veteran had moderate peripheral neuropathy. And, even when the Veteran's medical examiners opined that the Veteran had mild right lower extremity peripheral neuropathy, the Veteran reported severe, constant pain. See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A higher disability rating is not warranted, because there is no competent evidence in the record to support the Veteran's right lower extremity peripheral neuropathy is moderately severe.   The 20 percent rating is warranted from the date of service connection for this separate disability.

Increased Rating Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been rated as zero-percent disabling since June 18, 2004 under 38 C.F.R. § 4.85, Tables VI, VIa, and VII, DC 6100.

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four, and the results of the speech discrimination test. The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. See id. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86(a) and (b) concerning an exceptional pattern of hearing impairment. See 38 C.F.R. § 4.85(c). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. See 38 C.F.R. § 4.86(a). This provision corrects for the fact that, with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable. See 64 Fed. Reg. 25209 (May 11, 1999). Also, § 4.86(b) provides that, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA, in 38 C.F.R. § 4.85, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment. See id.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran had a March 2005 VA audiological examination. The audiological testing performed showed the following pure tone thresholds:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Left
15
10
30
30
21.25
Right
45
25
25
30
31.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

The Veteran had a November 2008 VA contract audiological examination. The audiological testing performed showed the following pure tone thresholds:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Left
20
15
30
50
28.75
Right
35
40
35
40
37.5

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.

The Veteran had a June 2009 VA audiological examination. The audiological testing performed showed the following pure tone thresholds:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Left
15
10
25
50
25
Right
45
30
35
45
38.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and the left ear.

The Veteran had a VA medical examination with an audiologist in August 2010. The examiner noted that the Veteran's hearing in his right ear was slightly improved an 500 Hertz compared to his June 2009 examination. However, the full audiological test results were not noted. 

The Veteran had a November 2013 VA audiological examination. The audiological testing performed showed the following pure tone thresholds:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Left
25
20
35
55
33.75
Right
35
20
35
40
32.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating at any time during the pendency of the appeal. Applying the criteria from Table VI, Table VIA, and Table VII to the results of each audiogram examination, the clinical results do not support a compensable rating. 

The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply to this appeal. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert at 54-56. Entitlement to a compensable rating for service-connected hearing loss is denied.

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected chronic lumbar spine, right lower extremity peripheral neuropathy, and bilateral hearing loss should be referred for extraschedular consideration. See 
38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

A comparison of the Veteran's current chronic lumbar strain, right lower extremity peripheral neuropathy and bilateral hearing loss and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's chronic lumbar strain is manifested by painful limited motion and limitations on standing, sitting, and kneeling. The Veteran's right lower extremity peripheral neuropathy is manifested by painful incomplete paralysis of the sciatic nerve. The Veteran's bilateral hearing loss is manifested by limited hearing. These symptoms are compensated and accounted for in the Veteran's schedular ratings. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's chronic lumbar strain, right lower extremity peripheral neuropathy, and bilateral hearing loss; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected chronic lumbar strain, right lower extremity peripheral neuropathy, and bilateral hearing loss; and referral for extraschedular consideration is not warranted.



ORDER

A disability rating higher than 20 percent for chronic lumbar strain is denied. 

An initial disability rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted for the entire appeal period.

An initial compensable rating for bilateral hearing loss is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


